03/19/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0165



                                  No. DA 20-0165

CITY OF BOZEMAN,

             Plaintiff and Appellee,

      v.

JACOB ANDREW HOWARD,

             Defendant and Appellant,

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

April 24, 2021, within which to prepare, serve, and file its response brief.




KFS                                                                     Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                             March 19 2021